UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 98-31157
                           Summary Calendar


CRAIG SAMOUR,

                 Plaintiff - Appellant,

v.

LOUISIANA CASINO CRUISES, INC.; GREG S BROWN; JOSEPH JAMISON,

                 Defendants - Appellees.



             Appeal from the United States District Court
                 for the Middle District of Louisiana
                             (96-CV-3154)


                          September 30, 1999
Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     We have examined the record in this case and are not

persuaded that the district court has committed reversible error.

We AFFIRM.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.